Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 9/15/2022, wherein claims 1-7, 14-21 are pending. 

Claim Objections
Claim 1 is objected to because of the following informalities:  

5 lines up from the bottom of claim 1, “the lace member” should be written as “the lace”.  Appropriate correction is required.
Claim 7 is also considered objected to for depending from claim 1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a single lace extending through a plurality of loop channels and also a second lace or second and third laces must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-5, 14-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 recites the limitation “the motorized tensioning device includes a second reel member and a second lace and wherein the second lace is secured to the second reel member”. The limitation that the article of footwear of claim 1 includes a second lace secured to a second reel member lacks support in the original disclosure and therefore constitutes new matter because claim 1 requires the first lace to extend through a plurality of loop channels and the embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). Therefore, the examiner does not find support for a first lace extending through a plurality of loop channels and a second lace secured to the second reel member within the same article of footwear.
	Claim 5 contains new matter for depending from claim 4 which depends from claim 2 and for further limiting the second lace which is new matter as described above per claim 2.
	
Claim 14 recites the limitation “a first lace attached to the first reel member and the motorized tensioning device including a second reel member and a second lace attached to the second reel member, the first lace extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace so that a first segment of the first lace that enters one of the plurality of loop channels is parallel with a second segment of the first lace that exits the one of the plurality of loop channels”. The limitation that the article of footwear includes a first lace extending through the plurality of loop channels and a second lace attached to the second reel member lacks support in the original disclosure and therefore constitutes new matter because the embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). Therefore, the examiner does not find support for a first lace extending through a plurality of loop channels and a second lace secured to the second reel member within the same article of footwear.
	Claims 15 and 19 contain new matter for including all limitations of claim 14 and for further limiting the second lace which is new matter as described above per claim 14.
Claim 17 contains further new matter because it further claims a third lace having ends secured to first and second reel members. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). Therefore, the examiner does not find support for a first lace extending through a plurality of loop channels, a second lace secured to the second reel member and a third lace secured as claimed all within the same article of footwear. 
Claim 21 recites the limitation “a first lace… a second lace attached to the second reel member…wherein the first lace  and the second lace are routed from the first reel member and the second reel member through sidewall portions disposed on a medial side and a lateral side of the upper… the first lace extending through the plurality of loop channels and entering a medial side of the housing unit to be secured to the first reel member, each of the plurality of loop channels is configured to redirect the first lace so that a first segment of the first lace that enters one of the plurality of loop channels is parallel with a second segment of the first lace that exits the one of the plurality of loop channels”. The limitation that the article of footwear includes a first lace extending through the plurality of loop channels and a second lace attached to the second reel member lacks support in the original disclosure and therefore constitutes new matter because the embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). Therefore, the examiner does not find support for a first lace extending through a plurality of loop channels and a second lace secured to the second reel member within the same article of footwear.

All remaining claims are rejected for depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear how the article of footwear comprises a second lace secured to a second reel member and the first lace extends through a plurality of loop channels (per claim 1) because the examiner does not find an explanation in the specification or a drawing showing this configuration. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). 
	Claim 5 is unclear for including all of the subject matter of claim 2 and for further limiting the second lace which provides the lack of clarity as described above per claim 2.

Regarding claim 6, it is unclear how the motorized tensioning device includes a housing unit when claim 1 recites that the motorized tensioning device is enclosed within a housing unit. It seems from claim 1 that the housing unit is not part of the motorized tensioning device because it encloses the motorized tensioning device. It is also unclear whether the housing unit of claim 1 is the same housing unit as claim 6 because claim 6 recites “a housing unit”. For the purposes of this office action, the examiner is interpreting the housing unit of claims 1 and 6 as referring to the same structure.
Regarding claim 14, it is unclear how the article of footwear comprises a second lace secured to a second reel member and the first lace extends through a plurality of loop channels because the examiner does not find an explanation in the specification or a drawing showing this configuration. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). 

Claims 15 and 19 are unclear for including all limitations of claim 14 and for further limiting the second lace which provides the lack of clarity as described above per claim 14.

Regarding claim 17, it is unclear how the article of footwear further comprises a third lace having ends secured to first and second reel members because the examiner does not find an explanation in the specification or a drawing showing a configuration with a first lace extending through a plurality of loop channels, a second lace secured to a second reel member and a third lace having ends secured to first and second reel members. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). 

Regarding claim 20, it is unclear how the motorized tensioning device includes a housing unit when claim 14 recites that the motorized tensioning device is enclosed within a housing unit. It seems from claim 14 that the housing unit is not part of the motorized tensioning device because it encloses the motorized tensioning device. It is also unclear whether the housing unit of claim 14 is the same housing unit as claim 20 because claim 20 recites “a housing unit”. For the purposes of this office action, the examiner is interpreting the housing unit of claims 14 and 20 as referring to the same structure.
Regarding claim 21, it is unclear how the article of footwear comprises a second lace secured to a second reel member and the first lace extends through a plurality of loop channels because the examiner does not find an explanation in the specification or a drawing showing this configuration. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65). 

All remaining claims are rejected as depending on a rejected base claim.



Allowable Subject Matter
Claims 1 and 7 would be allowed if the claim objection per claim 1 is overcome for the reasons outlined in the applicant’s remarks filed 9/15/2022. Claim 6 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 2-5 and 14-21 are free of art but remain rejected under 112a and b.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered.

In light of the amendments and remarks from the applicant, the 112 rejections of claim 1 are withdrawn. The examiner agrees that there is support for the invention having only a single lace extending through a plurality of loop channels.
However, the examiner does not find support for an embodiment containing a first lace extending through a plurality of loop channels as claimed and a second lace or second and third laces as claimed in at least claims 2, 14,17, and 21. The embodiments disclosed in applicant’s specification that have multiple laces have each lace extending through one loop channel (paras. 64,65).
In light of applicant’s remarks concerning the 103 rejections, the prior art rejections of claims 1-7, 14-21 are withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732